Gbay, C. J.
This case must follow those of Curtis v. Pierce, 115 Mass. 186, and Blake v. Baker, 115 Mass. 188. In Blake v. Baker, indeed, the covenant, which was in the very words now before us, was made after the passage of statutes imposing assessments for betterments. But in Curtis v. Pierce, as in the case at bar, the covenant was made before the passage of any such statute; and the covenant to pay “ all taxes and duties levied or to be levied thereon during the term,” though expressed in less full and comprehensive language, is equivalent in substance and effect to the covenant in Curtis v. Pierce, and in the other eases there cited. See also Post v. Kearney, 2 Comst. 394. It must therefore be held to cover all assessments imposed by law upon the land during the term.
*330The lease was duly assigned by Rosenfeld to Turner and Snow. The contract contemporaneously executed by them, by which they agreed to make improvements upon the premises, to be paid for by him as therein provided, and to reassign the lease to him, did not amount to a present reassignment, but conclusively shows that they accepted the original assignment of the lease, and are liable upon the covenants therein. Williams v. Bosanquet, 1 Brod. & Bing. 238 ; S. C. 3 Moore, 500. Weidner v. Foster, 2 Penn. 23. The nonjoinder of Snow is not objected to, and was matter of abatement only.

Exceptions sustained.